Case 13-17438        Doc 44     Filed 02/20/19     Entered 02/20/19 14:47:27          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 17438
         Julieann Dorenzo

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/25/2013.

         2) The plan was confirmed on 06/20/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 05/17/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $17,850.24.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-17438              Doc 44         Filed 02/20/19    Entered 02/20/19 14:47:27                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $32,010.55
           Less amount refunded to debtor                               $2,940.41

 NET RECEIPTS:                                                                                           $29,070.14


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,825.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                               $1,158.60
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,983.60

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acs/suntrust Bank                        Unsecured            NA            NA              NA            0.00        0.00
 Capital One Auto Finance                 Unsecured            NA       9,301.37        9,301.37      6,696.15         0.00
 Chase                                    Unsecured          96.00           NA              NA            0.00        0.00
 Chase Receivables,                       Unsecured          83.00           NA              NA            0.00        0.00
 City of Chicago                          Unsecured      1,333.90            NA              NA            0.00        0.00
 City of Evanston EMS                     Unsecured            NA         436.00          436.00        313.88         0.00
 Commonwealth Edison Company              Unsecured         150.00        188.03          188.03        135.36         0.00
 Evanston Northwestern HealhCare          Unsecured      3,200.00            NA              NA            0.00        0.00
 Frd Motor Cr                             Unsecured         370.78           NA              NA            0.00        0.00
 Freedman Anselmo Lindberg                Unsecured            NA         370.78          370.78        266.93         0.00
 Grant & Weber Inc                        Unsecured         592.00           NA              NA            0.00        0.00
 Illinois Student Assistance Commission   Unsecured     37,755.00     48,720.99        48,720.99           0.00        0.00
 Internal Revenue Service                 Priority       2,055.75           0.00            0.00           0.00        0.00
 Internal Revenue Service                 Unsecured          30.95          0.00            0.00           0.00        0.00
 Loan Express Company                     Unsecured         711.00           NA              NA            0.00        0.00
 Medical Business Bureau                  Unsecured         244.38           NA              NA            0.00        0.00
 Municipal Services Bureau                Unsecured         436.00           NA              NA            0.00        0.00
 North Shore Community Bank               Secured        3,224.10       3,961.00        3,224.10      3,224.10         0.00
 North Shore Community Bank               Secured      109,670.00    110,858.61       110,858.61           0.00        0.00
 Pinnacle Mangement Services Inc          Unsecured      1,127.52            NA              NA            0.00        0.00
 Plain Green Loans                        Unsecured         889.67           NA              NA            0.00        0.00
 Portfolio Recovery Associates            Unsecured         612.83           NA              NA            0.00        0.00
 Portfolio Recovery Associates            Secured       14,266.00     12,625.00        11,500.00      5,440.00    1,435.58
 Portfolio Recovery Associates            Unsecured            NA       4,172.14        4,172.14      3,003.57         0.00
 Professnl Acct Mgmt                      Unsecured          80.00           NA              NA            0.00        0.00
 Reba Place Development                   Secured        3,200.00           0.00        3,200.00      3,200.00         0.00
 Santander Consumer USA                   Unsecured      2,766.00            NA              NA            0.00        0.00
 Speedy Cash                              Unsecured         300.00           NA              NA            0.00        0.00
 Van Ru Credit Corporation                Unsecured         810.40           NA              NA            0.00        0.00
 Wells Fargo Bank                         Unsecured         515.30        515.30          515.30        370.97         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-17438        Doc 44      Filed 02/20/19     Entered 02/20/19 14:47:27             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $110,858.61              $0.00               $0.00
       Mortgage Arrearage                                 $3,224.10          $3,224.10               $0.00
       Debt Secured by Vehicle                           $11,500.00          $5,440.00           $1,435.58
       All Other Secured                                  $3,200.00          $3,200.00               $0.00
 TOTAL SECURED:                                         $128,782.71         $11,864.10           $1,435.58

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $63,704.61         $10,786.86              $0.00


 Disbursements:

         Expenses of Administration                             $4,983.60
         Disbursements to Creditors                            $24,086.54

 TOTAL DISBURSEMENTS :                                                                     $29,070.14


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
